

114 S1847 IS: Stop Errors in Credit Use and Reporting Act
U.S. Senate
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1847IN THE SENATE OF THE UNITED STATESJuly 23, 2015Mr. Schatz (for himself, Ms. Warren, Mr. Blumenthal, Mr. Sanders, Mr. Merkley, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo enhance the accuracy of credit reporting and provide greater rights to consumers who dispute
			 errors in their credit reports, and for other purposes. 
	
		1.Short
 titleThis Act may be cited as the Stop Errors in Credit Use and Reporting Act or the SECURE Act.
		2.Legal recourse
			 for consumers
			(a)Injunctive
 reliefThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—
 (1)in section 616—
 (A)in subsection (a), by striking (a) In general.— and inserting (a) Damages.—;
 (B)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and
 (C)by inserting after subsection (b) the following:
						
							(c)Injunctive
 reliefIn addition to any other remedy set forth in this section, a court may award injunctive relief to require compliance with the requirements imposed under this title with respect to any consumer. In the event of any successful action for injunctive relief under this subsection, the court may award to the prevailing party costs and reasonable attorney fees (as determined by the court) incurred during the action by such party.;
				and
 (2)in section 617—
 (A)in subsection (a), by striking (a) In general.— and inserting (a) Damages.—;
 (B)by redesignating subsection (b) as subsection (c); and
 (C)by inserting after subsection (a) the following:
						
							(b)Injunctive
 reliefIn addition to any other remedy set forth in this section, a court may award injunctive relief to require compliance with the requirements imposed under this title with respect to any consumer. In the event of any successful action for injunctive relief under this subsection, the court may award to the prevailing party costs and reasonable attorney fees (as determined by the court) incurred during the action by such party..
					(b)Enforcement by
 federal trade commissionSection 621(a)(2)(A) of the Fair Credit Reporting Act (15 U.S.C. 1681s(a)(2)(A)) is amended—
 (1)by striking (A) Knowing violations.— and inserting (A) Negligent, willful, or knowing violations.—; and
 (2)by inserting negligent, willful, or before knowing.
				3.Increased
			 requirements for consumer reporting agencies and furnishers of
			 information
			(a)Provision and
 consideration of documentation provided by consumersThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—
 (1)in section 611—
 (A)in subsection (a)—
 (i)in paragraph (2)—
 (I)in subparagraph (A), by inserting , including all documentation provided by the consumer after received from the consumer or reseller; and
 (II)in subparagraph (B), by inserting , including all documentation provided by the consumer, after from the consumer or reseller; and
 (ii)in paragraph (4), by inserting , including all documentation, after relevant information; and
 (B)in subsection (f)(2)(B)(ii), by inserting , including all documentation, after relevant information; and
 (2)in section 623—
 (A)in subsection (a)(8)(E), by striking clause (ii) and inserting the following:
						
 (ii)review and consider all relevant information, including all documentation, provided by the consumer with the notice;;
				and
 (B)in subsection (b)(1), by striking subparagraph (B) and inserting the following:
						
 (B)review and consider all relevant information, including all documentation, provided by the consumer reporting agency pursuant to section 611(a)(2);.
					(b)Gathering and
 reporting of information relating to consumer disputesSection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by adding at the end the following:
				
					(g)Gathering and
				reporting of information relating to consumer disputes
 (1)Reports requiredThe Bureau shall provide reports regarding the disputes described in subsection (a)(1) received by consumer reporting agencies in such intervals and to such parties as the Bureau deems appropriate.
 (2)Gathering of informationThe Bureau shall prescribe rules for the gathering of information relating to disputes described in subsection (a)(1) received by consumer reporting agencies to be used in generating the reports under paragraph (1), including rules establishing—
 (A)the type and format of information that shall be received by the Bureau from each consumer reporting agency; and
 (B)the frequency of receipt of the information from consumer reporting agencies..
			(c)Accuracy
 compliance proceduresSection 607 of the Fair Credit Reporting Act (15 U.S.C. 1681e) is amended by striking subsection (b) and inserting the following:
				
					(b)Accuracy of
				report
						(1)In
 generalA consumer reporting agency shall follow reasonable procedures when preparing a consumer report to assure maximum possible accuracy of the information concerning the individual to whom the consumer report relates.
						(2)Bureau rule to
				assure maximum possible accuracy
							(A)Proposed
 ruleNot later than 1 year after the date of enactment of the Stop Errors in Credit Use and Reporting Act, the Bureau shall issue a proposed rule establishing the procedures that a consumer reporting agency must follow to assure maximum possible accuracy of all consumer reports furnished by the agency in compliance with this subsection.
 (B)ConsiderationsWhen formulating the rule required under subparagraph (A), the Bureau shall consider if requiring the matching of the following information would improve the accuracy of consumer reports:
 (i)The first name and last name of a consumer.
 (ii)The date of birth of a consumer.
 (iii)All 9 digits of the social security number of a consumer.
 (iv)Any other information that the Bureau determines would aid in assuring maximum possible accuracy of all consumer reports furnished by consumer reporting agencies in compliance with this subsection..
			(d)Responsibilities
			 of furnishers of information to consumer reporting
 agenciesSection 623(a)(8)(F)(i)(II) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(8)(F)(i)(II)) is amended by inserting , and does not include any new or additional information that would be relevant to a reinvestigation before the period.
			(e)Disclosures to
 consumersSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g) is amended—
 (1)in subsection (a)(3)(B), by striking ; and and all that follows through the end of subparagraph (B) and inserting the following:
					
 (ii)the address and telephone number of the person; and
 (iii)the permissible purpose of the person for obtaining the consumer report, including the specific type of credit product that is extended, reviewed, or collected as described in section 604(a)(3)(A).;
 (2)in subsection (f)—
 (A)by amending paragraph (7)(A) to read as follows:  (A)supply the consumer with a credit score that—
 (i)is derived from a credit scoring model that is widely distributed to users by the consumer reporting agency for the purpose of any extension of credit or other transaction designated by the consumer who is requesting the credit score; or
 (ii)is widely distributed to lenders of common consumer loan products and predicts the future credit behavior of the consumer; and; and
 (B)in paragraph (8), by inserting , except that a credit score shall be provided free of charge to the consumer if requested in connection with a free annual consumer report described in section 612(a) before the period; and
 (3)in subsection (g)(1)—
 (A)by striking subparagraph (C); and
 (B)by redesignating subparagraphs (D) through (G) as subparagraphs (C) through (F), respectively.
					(f)Notification
			 requirements
				(1)Adverse
 information notificationThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended— (A)in section 612, by striking subsection (b) and inserting the following:
						
							(b)Free disclosure after notice of adverse action or offer of credit on materially less favorable
			 terms
 (1)In generalNot later than 14 days after the date on which a consumer reporting agency receives a notification under subsection (a)(2) or (h)(6) of section 615, or from a debt collection agency affiliated with the consumer reporting agency, the consumer reporting agency shall make, without charge to the consumer, all disclosures required in accordance with the rules prescribed by the Bureau under section 609(h).
 (2)Transition periodAfter the effective date of the provisions of the Stop Errors in Credit Use and Reporting Act and before the Bureau has finalized the rule required under section 609(h), a consumer reporting agency that is required to make disclosures under this subsection shall provide to the consumer a copy of the current credit report on the consumer and any other disclosures required under this Act or the Stop Errors in Credit Use and Reporting Act, without charge to the consumer.; and
 (B)in section 615(a)— (i)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5) respectively;
 (ii)by inserting after paragraph (1) the following:  (2)direct the consumer reporting agency that provided the consumer report used in the decision to take the adverse action to provide the consumer with the disclosures described in section 612(b);; and
 (iii)in paragraph (5), as redesignated by this paragraph— (I)in the matter preceding subparagraph (A), by striking of the consumer's right;
 (II)by striking subparagraph (A) and inserting the following:
								
 (A)that the consumer will receive a copy of the consumer report on the consumer, free of charge, from the consumer reporting agency that furnished the consumer report; and; and
 (III)in subparagraph (B), by inserting of the right of the consumer before to dispute. (2)Notification in cases of less favorable termsSection 615(h) of the Fair Credit Reporting Act (15 U.S.C. 1681m(h)) is amended—
 (A)in paragraph (1), by striking paragraph (6) and inserting paragraph (7); (B)in paragraph (2), by striking paragraph (6) and inserting paragraph (7);
 (C)in paragraph (5)(C), by striking may obtain and inserting will receive; (D)by redesignating paragraphs (6), (7), and (8) as paragraphs (7), (8), and (9), respectively; and
 (E)by inserting after paragraph (5) the following:  (6)Reports provided to consumersA person who uses a consumer report as described in paragraph (1) shall notify and direct the consumer reporting agency that provided the consumer report to provide the consumer with the disclosures described in section 612(b)..
 (3)Notification of subsequent submissions of negative informationSection 623(a)(7)(A)(ii) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(7)(A)(ii)) is amended by striking or customer and inserting or before account.
 (4)Bureau rule defining certain disclosure requirementsSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g) is amended by adding at the end the following:
					
						(h)Bureau rule defining certain disclosure requirements
 (1)Proposed ruleNot later than 1 year after the date of enactment of the Stop Errors in Credit Use and Reporting Act, the Bureau shall publish a proposed rule to implement the disclosure requirements described in section 612(b).
 (2)ConsiderationsIn formulating the rule required under paragraph (1), the Bureau shall consider— (A)what information would enable consumers to determine the reasons for which a person took adverse action or offered credit on materially less favorable terms and to verify the accuracy of such information; and
 (B)how to provide the information described in subparagraph (A) while protecting consumer privacy, including procedures to ensure that such information is provided to the consumer at the appropriate address..
				4.Regulatory
 reformSection 621 of the Federal Credit Reporting Act (15 U.S.C. 1681s) is amended by adding at the end the following:
			
				(h)Consumer
				reporting agency registry
					(1)Establishment
 of registryNot later than 180 days after the date of enactment of the Stop Errors in Credit Use and Reporting Act, the Bureau shall establish 3 publicly available registries of consumer reporting agencies, including—
 (A)a registry of nationwide consumer reporting agencies as described in section 603(p);
 (B)a registry of nationwide specialty consumer reporting agencies as defined in section 603(x); and
 (C)a registry of all other consumer reporting agencies included under section 603(f) that are not included under section 603(p) or 603(x).
						(2)Registration
 requirementAll consumer reporting agencies as defined in section 603(f) must register with one of the registries established by the Bureau under this subsection in a timeframe established by the Bureau..
		5.Identity theft protection for minors
 (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by inserting after section 605B (15 U.S.C. 1681c–2) the following:
				
					605C.Additional protections for credit reports of minor consumers
 (a)DefinitionsIn this section— (1)the term blocked file means a file of a minor consumer in which, under this section, a consumer reporting agency—
 (A)maintains a file with the name, social security number, date of birth, and, if applicable, any credit information of the minor consumer;
 (B)may not provide any person with a consumer report of the minor consumer; and (C)blocks the input of any information into the file, except with permission from a covered guardian of the minor consumer;
 (2)the term covered guardian means— (A)the legal guardian of a minor child;
 (B)the custodian of a minor child; or (C)in the case of a child in foster care, the State agency or Indian tribe or tribal organization responsible for the foster care of the child; and
 (3)the term minor consumer means a consumer who has not attained 16 years of age. (b)Blocking a fileA consumer reporting agency described in section 603(p) shall, upon request by, and receipt of appropriate proof of identity of, the covered guardian or minor consumer, create a blocked file for the minor consumer or convert a file of the minor consumer already in existence to a blocked file.
 (c)Unblocking a fileA consumer reporting agency described in section 603(p) shall unblock a blocked file— (1)upon request by the covered guardian of a minor consumer;
 (2)if the file was blocked as a result of a material misrepresentation, including— (A)a representation that the consumer was a minor consumer when the consumer was not a minor consumer at the time of the representation; and
 (B)a representation that an individual was the covered guardian of a minor consumer when the individual was not the covered guardian of the minor consumer at the time of the representation;
 (3)on the date of the 16th birthday of the minor consumer; or (4)if the minor consumer becomes emancipated under the law of the State in which the minor consumer resides, on the date of the emancipation of the minor consumer.
 (d)RegulationsThe Bureau shall promulgate regulations carrying out this section. (e)Fees (1)In generalA credit reporting agency may charge a fair and reasonable fee, as determined by the Bureau, to create a blocked file or to unblock a file.
 (2)ExemptionThe Bureau may exempt an individual who suspects that the individual has been a victim of fraud or identity theft from a fee described in paragraph (1).
 (f)ExceptionsNo provision of this section shall be construed as requiring a consumer reporting agency described in section 603(p) to prevent a Federal, State, or local law enforcement agency from accessing a blocked file.
						.
 (b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by inserting after the item related to section 605B the following new item:
				
					
						605C. Additional protections for credit reports of minor consumers..
			6.Study of a
			 public credit reporting system
 (a)StudyNot later than 6 months after the date of enactment of this Act, the Comptroller General of the United States shall undertake a study—
 (1)of credit systems in the international credit system with government-administered consumer credit reporting systems;
 (2)of available information regarding the accuracy of existing government-administered consumer credit reporting systems;
 (3)to evaluate the feasibility of a national, government-administered consumer credit reporting system;
 (4)of any consumer benefits that might reasonably be expected to result from a government-administered consumer credit report; and
 (5)of any costs that might result from a government-administered consumer credit reporting system in the United States.
				(b)Publication of
 findingsNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall publish the findings under subsection (a).
 7.Effective dateExcept as otherwise provided in this Act and the amendments made by this Act, the provisions of this Act and the amendments made by this Act shall take effect 6 months after the date of enactment of this Act.